Citation Nr: 0203531	
Decision Date: 04/17/02    Archive Date: 04/26/02

DOCKET NO.  97-25 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of an 
inguinal hernia repair.

3.  Entitlement to service connection for residuals of a head 
injury, to include dizziness and headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from August 1954 to August 
1957.  He served on active duty as a heavy truck driver in an 
ordinance company.

This appeal arises from a December 1996 rating decision of 
the Montgomery, Alabama, Regional Office (RO) which denied 
entitlement to service connection for bilateral hearing loss, 
residuals of a herniorrhaphy, and residuals of a head injury 
to include dizziness and headaches.  The veteran appealed 
these decisions.

This case was remanded by the Board of Veterans' Appeals 
(Board) in July 1998 and October 2001 for development of the 
evidence and application of new statutes.  The case has now 
returned for appellate consideration.

During the VA hearing examination of June 1996, and at 
hearings before VA, the veteran appears to raise the issue of 
entitlement to service connection for tinnitus, as well as 
the issue of entitlement to service connection for 
gynecomastia secondary to a hormonal disorder.  These issues, 
however, are not properly before the Board at the present 
time, and that they are not inextricably intertwined with the 
issues on appeal.  Therefore, they are referred to the RO for 
the appropriate action.


FINDINGS OF FACT

1.  All evidence required for an equitable decision on the 
issues on appeal has been obtained.

2.  Resolving reasonable doubt in the veteran's favor, the 
evidence establishes that he incurred a left inguinal hernia 
and suffered a head injury during his military service.

3.  The medical evidence establishes that the veteran's left 
inguinal hernia has resulted in an undescended left testicle 
and a hormonal disorder.

4.  The medical evidence establishes that the veteran's head 
injury has resulted in recurrent headaches, dizziness, and 
bilateral hearing loss.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the appellant's favor, a 
left inguinal hernia with an undescended left testicle and a 
hormonal disorder were incurred as a result of his active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001); 
66 Fed.Reg. 45620, 45630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.159).

2.  Resolving reasonable doubt in the appellant's favor, a 
head injury with residual recurrent headaches, dizziness, and 
bilateral hearing loss were incurred as a result of his 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107; 38 C.F.R. §§ 3.303, 3.304; 66 Fed.Reg. 45620, 45630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background.

The veteran's service medical records are not available, and 
exhaustive attempts to recreate them have been unsuccessful.  
Some morning reports have been secured showing the 
appellant's absence from duty due to illness in May 1955.

Private treatment records dated from November 1992 to 
December 1993 were associated with the claims file in May 
1996.  In November 1992, the veteran reported a history of a 
left inguinal hernia repair in 1955.  He did not indicate any 
prior medical history of a head injury or hearing loss, 
however, his current complaints included headaches and 
dizziness.  An outpatient record of March 1993 noted 
complaints of gynecomastia and impotence, and he reported a 
long history of an undescended left testis.  It was claimed 
that this testis was retractable until a herniorrhaphy in 
1950's.  On examination, the left testis was not palpable.  
The impressions were gynecomastia which may have been 
secondary to first degree hypogonadism, questionably related 
to undescended testis; and, erectile dysfunction secondary to 
the first impression, or to diabetes mellitus.

In April 1996, the veteran filed claims of entitlement to 
service connection for bilateral hearing loss, hernia, and 
residuals of a head injury.

An undated outpatient record noted the veteran's treatment 
for impotence.  It was found that the veteran had left 
cryptorchial testis.  He reported a history of trauma to his 
penis sometime in the prior three or four years.  On 
examination, the left testis was absent.

A May 1996 VA examination noted a history of left inguinal 
herniorrhaphy in 1954.  The veteran complained of residual 
pain in this area that had become worse in recent years.  The 
veteran also claimed that his current physicians had told him 
that the 1954 surgery had been performed improperly resulting 
in a hormonal imbalance.  This hormonal problem required the 
veteran to take testosterone injections in order to prevent 
gynecomastia.  On examination, the veteran had a nondescended 
left testicle which was tender, but palpable in the left 
inguinal canal.  The examiner indicated that the undescended 
testicle was apparently the result of the herniorrhaphy.  The 
diagnosis was a nondescended left testicle residual of left 
herniorrhaphy with residual hormonal imbalance requiring 
testosterone monthly injections.  

In June 1996, the veteran claimed that he underwent a hernia 
repair in March or April 1955 at a Hot Springs, Arkansas 
military hospital.  He asserted that several physicians had 
since told him that this surgery had been improperly 
performed, and that he has since had many consequential 
problems.  He also claimed to have sustained a head injury in 
1956 while serving at Fort Bliss, Texas.  The veteran 
asserted that while riding in a truck he was struck in the 
head by a rock which knocked him unconscious.  He claimed 
that this injury resulted in several stitches and in the lost 
of most of his hearing in the right ear.

The veteran was afforded a VA hearing test in June 1996.  He 
complained of extreme hearing loss, worse on the right side 
than the left.  The veteran alleged that he was exposed to 
high levels of noise during his military service from heavy 
equipment and guided missile firings.  He also reported a 
head injury during military service that knocked him 
unconscious and resulted in vertigo and hearing loss.  Since 
his separation from the military the veteran reported that he 
had worked as a plant supervisor in a cabinet shop.  After 
audiological testing, the right ear was found to have 
moderate to severe sensorineural hearing loss with a severe 
impairment of his speech recognition ability.  Testing 
indicated that organic hearing loss was present in this ear.  
The type and configuration of the hearing loss in the right 
ear was consistent with that caused by noise, or possibly, 
head injury.  The left ear showed mild to severe 
sensorineural hearing loss with speech recognition within 
normal limits.  The type and configuration of hearing loss in 
the left ear was consistent with that caused by noise 
exposure.

A VA neurological examination was conducted in June 1996.  He 
again claimed that he had been struck in the head by a rock 
while on active duty.  The veteran asserted that this caused 
him to be unconscious for four to five minutes.  The wound 
was sutured.  Two days after the injury the veteran 
reportedly began to suffer from headaches and dizziness.  He 
claimed that he was diagnosed with an inner ear problem.  The 
veteran currently complained of vertigo and occasional 
headaches every one to two weeks.  He also noted that his 
hearing deficit was worse on the right than the left.  On 
examination, his head was normocephalic and atraumatic.  The 
examiner did not indicate that there was any scar on the 
veteran's 
head.  The fifth, and ninth through twelve cranial nerves 
were within normal limits.  The seventh cranial nerve 
revealed an asymmetric smile, the eighth cranial nerve 
revealed air conduction better than bone conduction on the 
left side, but bone conduction was far better than air 
conduction on the right side.  Motor strength was indicated 
to be 5/5 throughout.  The only sensory perception anomaly 
was decreased pinprick sensation in the lower extremities 
following a back surgery.  The impression was a history of 
head trauma in 1956 with the appearance of post-traumatic 
headaches and dizziness.

In December 1996, the veteran informed the RO that he did not 
have any service medical records in his possession.  

The veteran was afforded a hearing on appeal in September 
1997.  He testified that during his military service he 
worked around heavy equipment, and drove both a truck and a 
staff car.  He first noticed hearing loss during his military 
service after being struck in the head with a rock.  The 
veteran asserted that this injury was sustained when he was 
hit in the head while driving a truck on detail.  He claimed 
that a clay ball was thrown that went through the canvas top 
on his truck and hit him in the head causing him to go 
unconscious.  He testified that he still had a scar on the 
right side of his head from this injury, but it was hidden by 
his hair.  The veteran alleged that his treating physicians 
had told him that this injury had resulted in an inner ear 
problem.  The veteran also testified that his head injury was 
treated at an aid station after which he was told to go home 
and report for a check up the next day.  He reported for 
check up over the next few days on at least three occasions.  
His symptoms associated with his head injury were claimed to 
have started about one week after the injury.  He noted that 
his hearing loss was much worse on the right side, the side 
of his head which received the injury, than the left.  Other 
symptoms related to his head injury included headaches, 
dizziness, and slight ringing in the ears.  He claimed that 
he had gone on sick call during military service for the 
ringing in his ears.  The veteran acknowledged that the first 
hearing test he is aware of that found abnormal hearing was 
in the 1970's.  He testified that he did see a local 
physician for his symptoms soon after separation from the 
military, but this physician only prescribed aspirin and 
"stuff like that" and no further treatment was received 
until he was seen at the Arkansas Baptist Hospital in the 
1960's.  

The veteran claimed that he had sustained a hernia at 
Aberdeen Proving Ground sometime in 1954 or 1955 after 
lifting a 100 pound bag of potatoes.  The veteran claimed 
that after examination at Aberdeen Proving Ground he was told 
that the hernia repair would have to wait until he arrived at 
his next duty station at Red River Arsenal in Texas.  Once at 
this duty assignment, he was sent to a military hospital in 
Hot Springs, Arkansas for the surgical repair.  Soon after 
the initial surgery, the veteran was placed on light duty 
buffing floors when a buffing machine got away from him and 
hit him in the stomach.  This injury required additional 
stitches.  He asserted that his stay in the hospital lasted 
over a week.  On his return to his unit at Red River Arsenal 
in Texas, he was placed on approximately 25 days of light 
duty.  He claimed that he was required to report to sick call 
one or two times before being released to regular duty.  The 
veteran testified that he wore a truss for four to five 
months after the surgery.  He claimed that the residuals of 
this hernia repair included limited physical activity, lower 
abdominal pain, hormonal problems, and a potential cancer 
risk.  

The veteran submitted lay statements to the VA in October 
1997.  In a September 1997 letter a former fellow service 
member claimed that he had served in the same military unit 
as the veteran, and that the appellant had been hospitalized 
in 1955 for a hernia repair.  The fellow service member 
asserted that he had visited the veteran in the hospital at 
Hot Springs, Arkansas.  He also asserted that the veteran had 
been hit in the head by a rock while riding in a truck in 
1956.  It was noted that the veteran had been on detail 
policing up debris on Fort Bliss, Texas.

A written statement from the veteran's sister-in-law 
indicated that she had known him since February 1955 when he 
was serving in the military.  She claimed that she had 
accompanied the veteran's spouse to visit the veteran in the 
hospital during his hernia repair in May or June 1955.  The 
author asserted that the veteran was later hit in the head by 
a rock while stationed at Fort Bliss, Texas in 1956.  She 
alleged that this incident had caused the veteran to lose 
consciousness and required 17 stitches.  After this incident, 
the veteran suffered with bad headaches, dizziness, and loss 
of 90 percent of his right ear hearing ability.

The veteran's spouse stated that she met the appellant in 
February 1955 while he was stationed at Red River Arsenal, 
Texas.  She claimed that she had visited him at the hospital 
at Hot Springs, Arkansas in May or June 1955 when he 
underwent repair for his hernia.  The spouse reported that 
she had married the veteran in September 1955 and lived with 
him during his duty at Fort Bliss, Texas.  She asserted that 
while stationed there in 1956 the veteran was struck in the 
head by a rock while riding in a truck.  The spouse alleged 
that the rock had been thrown by another soldier riding in a 
different truck.  She asserted that the injury knocked the 
veteran unconscious, and necessitated 17 stitches.  After 
three or four days, the veteran was returned to light duty 
for three weeks.  The spouse claimed that soon after the 
injury the veteran began to experience headaches and 
occasional dizzy spells.  She also asserted that he had lost 
90 percent of his hearing acuity in the right ear.

A June 1998 letter by Robert A. Kimbrell, M.D., asserted that 
the veteran had undergone inguinal hernia repair in 1955.  It 
was opined that as a result of his surgery the veteran was 
required to take hormone shots every month.  A June 1998 
letter by James R. Spires, Jr., M.D., indicated that he had 
treated the veteran since September 1995.  It was noted that 
the veteran had a prior history of in-service head trauma 
where he suffered an acute loss of hearing in the right ear.  
Dr. Spires reported that a magnetic resonance image (MRI) of 
the veteran's brain failed to show any evidence of a tumor or 
other problems that could have caused the hearing loss.  Dr. 
Spires expressed his belief that the veteran's hearing loss, 
especially in the right ear, was due to the head trauma he 
had suffered in the military.

Treatment records prepared by Dr. Spires, dated between 
September 1995 to June 1998, were received by the RO in 
November 1998.  An outpatient record of September 1995 noted 
the veteran's complaints of submandibular gland swelling on 
the left side.  He failed to note any history of a head 
trauma, hearing loss, vertigo, or headaches.  There is no 
indication that the veteran was seen by Dr. Spires again 
until January 1998.  He complained of difficulty breathing, 
chronic nasal congestion, and epistaxis.  The veteran also 
noted a history of head trauma and hearing loss.  The 
assessment was chronic atrophic rhinitis, and asymmetrical 
sensorineural hearing loss possibly related to head trauma.  
A similar assessment was noted on a follow-up visit in June 
1998.

In a letter dated in June 2001, the veteran again provided 
the circumstances of his in-service head injury and hernia 
repair.  The veteran also provided testimony before the 
undersigned in February 2002, which was similar to that given 
in September 1997.  In addition, his spouse provided 
corroborating testimony.  They indicated that their attempts 
to obtain the veteran's private medical records dated prior 
to the 1990's had been unsuccessful and it appeared that 
these records no longer existed.  The veteran's spouse noted 
that Dr. Spires had found scar tissue on examination in 1998 
at the site of the head injury.  

II.  Analysis

Initially, the Board is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See 38 U.S.C.A. § 5103A, 66 Fed.Reg. 45620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  It is 
recognized by the Board that the provisions of 38 U.S.C. 
§ 5103A (duty to assist) did not become effective until the 
fall of 2000.  Attempts have been made to obtain all records 
identified by the veteran.  The RO also had the opportunity 
to apply the duty to assist provisions found at 38 U.S.C.A. 
§ 5107(b) that existed prior to November 2000 as indicated in 
its statement of the case (SOC) issued in June 1997.  
Therefore, the development conducted by the RO in this case 
fully meets the requirements of the old provisions of 
38 U.S.C.A. § 5107 and the new provisions of 38 U.S.C.A. 
§ 5103A.  

The Board also finds that the recent publication of new 
regulations implementing the VCAA does not require further RO 
development because, "the provisions of (the new 
regulations) merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA."  66 Fed.Reg. 
45620, 45629 (Aug. 29, 2001).  As further development is not 
in order under the VCAA, further development to require the 
RO to consider the new regulations is also not in order.

The RO also has complied with notification requirements of 
38 U.S.C.A. § 5103A(b)(2).  This was specifically addressed 
in the RO's letter to the veteran dated in November 2001.  
This letter informed the veteran of the actions he must take 
and the type of evidence required in order to establish 
entitlement to the benefits sought on appeal.  He was also 
informed of the actions VA would complete in regards to his 
claim.  The RO specifically notified the veteran of the 
evidence that it had considered in the SOC of June 1997 and 
the SSOC's of March 1998 and May 2001.  Thus, the 
requirements of 38 U.S.C.A. § 5103A have been met.  

The Board finds that all records pertinent to the claims of 
entitlement to service connection in the possession of the 
Federal government have been obtained.  Unfortunately, after 
multiple attempts to retrieve the veteran's service records, 
only his unit morning reports were received in April 2001.  
The NPRC has indicated that it is likely the veteran's other 
service records were destroyed by fire.  Thus, further 
attempts to obtain this evidence would simply be futile.  In 
addition, both the veteran and his spouse testified in 
February 2002 that they had contacted private physicians who 
treated the appellant prior to the 1990's, but those 
physicians indicated that the treatment records were no 
longer available.  His identified treatment records from the 
1990's, to include pertinent opinions on etiology from his 
treating physicians, have been obtained.  The veteran has not 
alleged that he is currently in receipt of Social Security 
Administration (SSA) benefits, other than retirement 
benefits, or Workers' Compensation due to his claimed 
disabilities.  Therefore, the Board finds that there is no 
reasonable possibility that further development would result 
in acquiring any additional pertinent medical evidence.  See 
38 U.S.C.A. §§ 5103A or 5107.

The veteran has provided oral testimony and argument at his 
VA hearings in September 1997 and February 2002.  The veteran 
was also afforded a VA compensation examinations in May and 
June 1996.  These examinations noted the veteran's medical 
history, provided findings from examination of the appellant, 
and included diagnoses and opinions on etiology.  Therefore, 
these examinations are fully adequate to provide evidence 
regarding the existence and etiology of the claimed 
disabilities.

Finally, the Board has twice remanded this claim for 
development in July 1998 and October 2001.  The Board finds 
that the RO has, for the most part, fully complied with its 
remand instructions.  See Stegall v. West, 11 Vet. App. 268 
(1998).  However, the Board instructed the RO in October 2001 
to provide the veteran with an additional SSOC.  This was not 
done.  According to 38 C.F.R. § 19.31 (2001), a SSOC is 
required when pertinent evidence has been obtained that was 
not previously considered by the RO, a material defect 
existed in a prior SOC or SSOC, or the prior SOC or SSOC was 
inadequate.  The Board finds that none of these circumstances 
existed and whatever material defect associated with 
notification of the new law under the VCAA was corrected with 
the issuance of the RO's letter in November 2001.  Thus, 
there was no regulatory requirement for the issuance of 
another SSOC while on remand.

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claim.  
38 U.S.C.A. 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.

There are no service medical records or contemporaneous 
medical records to corroborate the veteran's claim of in-
service inguinal hernia or head injury.  He has presented lay 
evidence of the incurrence of these injuries and the 
symptomatology subsequent to the injuries.  The veteran's 
claims have been corroborated by lay people who knew him 
during and after his military service.  These witnesses 
include the veteran's spouse, sister-in-law, and a fellow 
service member.  The assertions of all the lay witnesses 
have, for the most part, remained consistent over time.  Of 
great significance is the medical history reported by the 
veteran in November 1992, approximately four years prior to 
his filing a claim with VA.  This history noted his left 
inguinal hernia during military service and is consistent 
with his later testimony before VA.

The only contemporaneous evidence available is the morning 
reports of the veteran's unit.  These records failed to 
corroborate any time lost due to injury.  Morning reports in 
early May 1955 do indicate that the veteran was in an 
infirmary for approximately two days, but the circumstances 
of this stay where not revealed.  There is no confirmation 
that the veteran subsequently lost duty time due to a head 
injury or residuals of hernia surgery.  This evidence is not 
consistent with the lay assertions.  However, there is no 
confirmation that the morning reports are complete.  That is, 
the NPRC merely sent morning reports that mentioned the 
veteran's name for the periods specified by the RO.  NPRC did 
not indicate whether or not there were periods in which 
morning reports were missing.  Therefore, the Board cannot 
rule out the possibility that the morning reports are also 
incomplete.

While the available morning reports do not corroborate the 
veteran's claimed injuries, they also do not provide 
conclusive evidence that the claimed injuries did not happen.  
Thus, the weight assigned to these reports can only leave the 
issue of the occurrence of the claimed injuries in equipoise, 
and, therefore, the Board must find that the claimed 
incidents occurred as the lay evidence described.

There is medical opinion of record that has associated the 
veteran's claimed disabilities with his injuries during 
military service.  Regarding the veteran's left inguinal 
hernia, the VA examiner of May 1996 diagnosed residuals of a 
prior herniorrhaphy, to include an undescended left testicle 
and a hormonal imbalance.  Dr. Kimbrell concurred in a letter 
of June 1998 that the veteran's current hormonal disorder was 
the result of an in-service hernia repair.  Thus, two 
competent medical opinions have found residual disorders 
associated with a prior in-service herniorrhaphy, based on 
physical examination and a credible medical history.  

The only contrary medical opinion is from an undated 
outpatient record which indicated that the veteran's 
undescended left testicle was congenital in origin, that is, 
it was the result of cryptorchidism.  A congenital disorder 
is prohibited from being service connected.  See 38 C.F.R. 
§ 3.303(c).  However, the preponderance of the medical 
opinions on this issue support a finding that the undescended 
left testicle was the result of the in-service herniorrhaphy.  
Based on this medical evidence, the Board finds that the 
veteran incurred a left inguinal hernia in-service, that he 
underwent an in-service herniorrhaphy, and that current 
residuals include an undescended left testicle and hormonal 
disorder.

Regarding the claimed head injury, VA examination in June 
1996 found the head atraumatic.  This examiner did not 
indicate any scar existed on the veteran's face or head.  
Thus, it appears there was no objective evidence a residual 
scar.  The veteran's spouse claimed in February 2002 that Dr. 
Spires had noted scar tissue on the veteran's temple, but 
this physician's treatment records and his letter of June 
1998 failed to so indicate.  

However, the June 1996 VA examiner did find that the 
veteran's headaches and dizziness were associated with the 
in-service head injury.  Both the June 1996 VA audiology 
examiner, and Dr. Spires in June 1998, found an etiological 
relationship between the veteran's head injury and his right 
ear hearing loss.  Dr. Spires also appears to indicate a 
relationship between the left ear hearing loss and the head 
injury, while the VA examiner does not.  Resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the evidence supports the claim that a bilateral hearing loss 
was incurred as a result of his in-service head injury.  
Based on the above medical evidence, it is the Board's 
determination that the veteran's in-service head injury has 
resulted in current disabilities of recurrent headaches, 
dizziness, and bilateral hearing loss.

Based on the above analysis, the Board finds that the lay and 
medical evidence supports his claim that he incurred a left 
inguinal hernia and a head injury during his military 
service.  The medical evidence also supports the grant of 
service connection for residuals of a left inguinal hernia 
repair to include an undescended left testicle and a hormonal 
disorder; and, service connection for residuals of a head 
injury to include recurrent headaches, dizziness, and 
bilateral hearing loss.  

As noted above, the Board has considered the doctrine of 
reasonable doubt, and it is on this principle that the above 
awards of service connection has been made.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of a left 
inguinal hernia, to include an undescended left testicle and 
a hormonal disorder, is granted.


Entitlement to service connection for residuals of a head 
injury, to include recurrent headaches, dizziness, and 
bilateral hearing loss, is granted.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

